Citation Nr: 9932723	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating higher for post 
traumatic stress disorder, rated as 10 percent from August 
10, 1992, and as 50 percent from April 2, 1993, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	THE AMERICAN LEGION


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1960 to January 
1977.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.  A rating decision in June 1993 granted 
service connection for post traumatic stress disorder, 
evaluated as 10 percent disabling from August 10, 1992.  A 
rating decision in July 1993 denied service connection for a 
low back disorder.

This case was remanded by the Board in January 1996 for 
further development.  A rating decision in December 1998 
increased the evaluation for post traumatic stress disorder 
from 10 percent to 50 percent, as of April 2, 1993.  This 
resulted in a combined rating of 90 percent.  Entitlement to 
individual unemployability was granted as of April 2, 1993. 


FINDINGS OF FACT

1.  There is no competent evidence of record to demonstrate a 
nexus between the veteran's lob back problems in service and 
the back problems manifested many years after service.

2.  Prior to April 2, 1993, the post traumatic stress 
disorder resulted in no more than mild social and industrial 
impairment

3.  From April 2, 1993, the post traumatic stress disorder 
more nearly resulted in severe or serious social and 
industrial impairment. 




CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded, and there is no further duty to assist 
the appellant in developing facts pertinent to his claim.  
38 U.S.C.A. §  5107(a) (West 1991).

2.  Prior to April 2, 1993, the criteria for a rating in 
excess of 10 percent for the appellant's service-connected 
post traumatic stress disorder, on appeal from the initial 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

3.  From April 2, 1993, the criteria for a rating of 70 
percent for the appellant's service-connected post traumatic 
stress disorder, on appeal from the initial grant of service 
connection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose that on a report of 
medical history in September 1975, the veteran complained of 
low back pain in May 1961 and again in August 1964.  On a 
Medical Board examination in November 1975, he indicated that 
low back pain was getting more annoying and continuous over 
the years.  The diagnosis was chronic low back strain, with 
early degenerative arthritis of the lumbosacral spine with 
continuous pain.  On a Medical Board examination in December 
1975, the spine was diagnosed as normal.  On an examination 
prior to separation in June 1976, the veteran had no 
complaints of low back pain and the spine was described as 
normal.

On a VA examination in June 1977, the veteran complained of 
lower back pain from time to time.  An x-ray of the lumbar 
spine was normal.  The diagnosis was pathology of the lumbar 
spine not found.  

The veteran received a VA orthopedic evaluation in August 
1984.  An x-ray of the lumbosacral spine was normal.  The 
diagnosis was chronic low back strain.

The Board denied entitlement to service connection for post 
traumatic stress disorder in a decision in 1988.  

A report of a private psychologist in January 1989 disclosed 
a diagnosis of post traumatic stress disorder.  Social 
Security records disclose the existence of an anxiety related 
disorder with recurrent and intrusive recollections of a 
traumatic experience which were a source of marked distress.

VA outpatient records disclose treatment of the veteran for 
post traumatic stress disorder from 1992 to 1996.  On August 
10, 1992, post traumatic stress disorder, chronic, by 
history, was diagnosed. 

The veteran filed a claim for service connection for post 
traumatic stress disorder on April 2, 1993.

The veteran received a VA post traumatic stress examination 
in May 1993.  On mental status examination, he was described 
as appropriately dressed and groomed.  There was no unusual 
motor activity or flight of ideas.  He had no looseness of 
associations.  His speech was mildly pressured and 
circumstantial and somewhat loud.  His mood was slightly 
irritable.  His affect was consistent with his mood.  He 
denied hallucinations.  He expressed no identifiable 
delusions.  He denied any intention to harm himself or 
others.  He was oriented to person, place, situation, and 
time.  Remote, recent, and immediate recall were adequate.  
Judgment was good and abstracting ability was adequate.  
Insight was limited.  The examiner reported that the veteran 
appeared to meet the criteria for a diagnosis of post 
traumatic stress disorder.

A rating decision in June 1993 granted service connection for 
post traumatic stress disorder, evaluated as 10 percent 
disabling from August 10, 1992.

The veteran received a VA examination in March 1996.  He 
referred to injuries to his back during service which were 
not medically treated.  He reported that in 1989 he fell at 
home and sustained a fracture in the lumbar area.  Since that 
time he continued to have lumbar pain which, at times, 
radiated into either calf.  The impressions were healed 
compression fracture and mild degenerative disc disease of 
the lumbar spine.  The examiner stated that he would not 
relate these changes to the injuries in 1962 and 1964. 

The veteran received a social and industrial survey in 
October 1996.  He had been married to his present wife for 16 
years and his daughter.  He indicated his relations with his 
wife were usually strained but he allowed her to manage 
financial affairs because he became too aggravated dealing 
with these matters.  His anger towards daily discomforts was 
aggravated when his depressed feelings were more intense.  He 
slept in a separate room from his wife because he was at a 
high risk to hit his wife during a nightmare.  He said his 
nightmares occurred 2 to 3 times a week and sometimes 3 to 5 
times a week.  He described one physical altercation with his 
wife which occurred five years ago.  His first marriage 
lasted 13 years and produced one son.  He denied any major 
relationship problems with the son.  

The veteran reported that he stayed mostly at home and 
occasionally went to a ball game.  This was difficult because 
of his discomfort with mingling with a crowd.  He ceased his 
church membership several years ago because he disliked the 
minister.  He went for walks and watch some television 
programs.  He tinkered with junk cars.  He built a 4 wheel 
drive truck which required a few years to complete.  He 
worked slowly on these projects because he became easily 
agitated when problems occurred.  he claimed his last job 
ended in March 1988.  He had completed the 9th grade and had 
a GED.  

At the interview, the veteran was fully oriented and 
appropriately groomed.  He denied suicidal/homicidal 
ideations or delusions/hallucinations.  He was friendly, 
cooperative and moderately anxious.  He had a tendency to be 
very circumstantial in his response.  His eye contact was 
poor.  He was usually slow in collecting his thoughts and 
tended to get anxious when his thinking was blocked.  He 
claimed difficulty concentrating which caused marked 
difficulty reading, listening to music, and conversations 
with others.  He said his tendency to blocked thinking 
increased his anxiety when conversing with others, especially 
during interpersonal conflict.  The veteran was able to read 
well from a college level book.  He said his problem with 
reading was that his eyes unintentionally wandered across the 
page.  When asked to look at a state map, he had difficulty 
focusing on a primary city.  Before ending the interview, he 
spoke of a couple of war experiences and while conversing on 
this topic, his eye contact and recall was good.  

The impression was that the veteran appeared to have a marked 
problem with anxiety and concentration.  These problems made 
it difficult and for the veteran to work continuously and 
reasonably comfortable on any given task.  The social worker 
thought it very difficult for the veteran to cope with 
routine interpersonal conflicts which would make his personal 
management exceedingly difficult at home, socially, and in a 
work setting.  He thought the veteran's anxiety/concentration 
difficulties were genuine.  The veteran did not appear to be 
manipulative.    

The veteran received a VA post traumatic stress disorder 
examination in October 1996.  The examiner reviewed the 
medical history.  The veteran was currently followed by his 
family physician and was given no medication.  His current 
status was described as, "Above average, still have 
nightmares once a week, at least.  The other night I hit the 
wall with my foot and a month ago hit the wall with my 
fist."  The last bona fide Vietnam flashback occurred four 
months ago when he was using a power winch and he heard a 
noise in the woods.  He avoided television problems which 
dealt with violence and he no longer hunted because he did 
not think he could kill anything because of Vietnam.  He 
disliked crowds and loud noises and sharp moves by others 
made him really nervous.  He denied a history of 
hallucinations unassociated with Vietnam flashbacks.  Several 
years ago he aimed a rifle at a trespasser and pulled the 
trigger.  However, there was an empty shell in the chamber.  
He denied recent thoughts of harming others.  He admitted to 
a remote history of suicidal thoughts.  There was no history 
of actual attempts to harm others.  His sleep was not good 
when he was dreaming about Vietnam.  He had been married to 
his second wife for 16 years and fathered two children.  He 
was last employed in 1983 as a heavy equipment operator but 
left this job after one year "because it was nerve 
wracking".  His mind was wandering back to Vietnam.  He 
lived with his wife and daughter.  

On mental status evaluation, the veteran was described as 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity.  His speech was unremarkable with 
no flight of ideas or looseness of associations.  His mood 
was anxious as was his effect.  He denied hallucinations and 
expressed no identifiable delusions.  He denied homicidal or 
suicidal thoughts.  He was oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
were good.  His judgment to avoid common danger was adequate.  
Abstracting ability was adequate.  Insight was fair.  The 
Global Assessment of Functioning (GAF) was fifty.    

The veteran received a VA spine examination in October 1996.  
In addition to the above back injuries, he stated that in the 
summer of 1996, he tried to lift a piece of firewood and 
aggravated the lower back.  The examiner commented that he 
believed that the veteran had chronic pain in the lower back 
which was probably related to degenerative disk disease.  It 
was unlikely that the compression fracture contributed to it.  
He did not believe the degenerative disk disease was due to 
injuries the veteran sustained in 1962 and 1964.  

I.  Service connection for a low back disorder.

Legal Analysis.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

The veteran has contended, in essence, that his current back 
problems may not be disassociated from the back problems in 
service.  He refers to Bloom v. West, 12 Vet. App. 185 (1999) 
in support of his claim.  He maintains that the VA examiner 
gave no rational for his opinion that there was no 
relationship between the veteran's injury in service and the 
present back disorder.  The service medical records do 
disclose evidence of low back problems.  However, on the 
examination in January 1976, prior to separation, he had no 
complaints of any low back problems and a low back disorder 
was not noted.  In addition, on the VA examination in June 
1977, several months after discharge, an x-ray of the lumbar 
spine was normal and the diagnosis was no pathology of the 
lumbar spine.  Chronic low back strain was not noted after 
discharge until a VA examination in 1984.

As indicated above, in order for this claim to be well 
grounded, there must be competent medical evidence of a nexus 
between the problems in service and the veteran's current 
back disabilities.  In this case the veteran has not 
presented any evidence of such a nexus, and the VA examiner 
stated on two occasions that the veteran's current back 
problems were not related to service.  The Board has 
considered the contention concerning the Bloom decision.  In 
that decision the Court found that a private physician's 
statement was speculative and insufficient to well ground the 
claim because of the use of the term "could" without 
supporting clinical data or other rational.  The Bloom 
rationale, however, is not binding in this case because the 
burden is on the veteran and not VA to supply the required 
sufficient nexus.  In the absence of the required nexus, this 
claim is not well grounded.  

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence pertaining to the low back disorder 
which would have made this claim plausible.

II.  Increased rating for post traumatic stress disorder, 
rated as 10 percent from August 10, 1992, and as 50 percent 
from April 2, 1993.

II.  Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After the veteran disagreed with the original disability 
rating assigned for his service-connected post traumatic 
stress disorder, the RO issued a Statement of the Case (SOC) 
in August 1993 that addressed the issue as entitlement to an 
evaluation in excess of 10 percent for the post traumatic 
stress disorder.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The Board is of the opinion that the SOC which listed the 
issue as entitlement to an evaluation in excess of 10 percent 
for post traumatic stress disorder and the supplemental 
statement of the case (SSOC) furnished in December 1998 which 
listed the issue as an evaluation of post traumatic stress 
disorder currently rated as 10 percent disabling (increased 
to 50 percent) met the requirements of Fenderson.  In 
addition, the RO's SOC and its SSOC provided the veteran with 
the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation of the 10 percent rating for 
the service-connected disability and for the later assigned 
50 percent.  The SOC indicated that all the evidence of 
record at the time of the rating decision was considered in 
assigning the original disability ratings for the veteran's 
service-connected post traumatic stress disorder.  The RO did 
not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson.   The RO, in effect, conceded that 
the facts showed that the veteran was entitled to a higher 
disability rating during the appeal period.  

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  

The diagnostic codes and provisions relating to psychiatric 
disorders were revised effective November 7, 1996.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1996); 61 Fed.Reg. 52695-52702 (Oct. 8, 
1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Under the criteria for rating post traumatic stress disorder 
in effect prior to that revision, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided a 10 percent rating for 
manifestations that were less than those required for a 30 
percent rating with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was assigned for "definite" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
"definite" industrial impairment.  When there was 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment, a 50 percent evaluation was assigned.  Id.  

A 70 percent  rating was provided when the ability to 
maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.

The Court also held that the VA Schedule for Rating 
Disabilities "does not present a clear basis for describing 
the degree of impairment" for psychoneurotic disorders.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9411 (1996).  The purpose in 
amending or revising the rating criteria for mental disorders 
"was to remove terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders."  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997), 
citing 60 Fed. Reg. 54,825, 54,829 (1995).  

The revised criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating 
may be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Prior to April 2, 1993, outpatient treatment records showed 
mild to moderate anxiety due to post traumatic stress 
disorder on one occasion and mild anxiety on another 
occasion.  The Board is unable to interpret this evidence as 
showing that the post traumatic stress disorder resulted in 
more than mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or that the post 
traumatic stress disorder caused more than mild social and 
industrial impairment.  Accordingly, a rating greater than 10 
percent is not warranted prior to April 2, 1993.

From April 2, 1993, the evidence included a social worker's 
assessment of marked problems with anxiety and concentration.  
The veteran was also considered to have exceeding difficulty 
at home, socially and at work.  The evidence also included a 
psychiatric assessment, as measured by the score on the 
Global Assessment of Functioning (GAF) Scale, of 50.  A GAF 
score of 50 contemplates serious symptoms (e.g., suicidal 
ideation or severe obsessional rituals), or serious 
impairment in social, occupational, or school functioning. 
Quick Reference to the Diagnostic Criteria from DSM-IV, 
(1994).

Based on this evidence, and with application of the benefit  
of the doubt rule, the Board finds that the degree of 
impairment resulting from post traumatic stress disorder more 
nearly approaches the level of disability in the VA Schedule 
for Rating Disabilities that is designated by a 70 percent 
rating under both the old or new criteria.  Accordingly, the 
criteria for a 70 percent rating, but no higher, for post 
traumatic stress disorder are met.


ORDER

The claim for service connection for a low back disorder is 
not well grounded and is denied.  

Prior to April 2, 1993, a rating greater than 10 percent for 
post traumatic stress disorder is denied.

From April 2, 1993, a rating of 70 percent for post traumatic 
stress disorder is granted, consistent with the criteria that 
govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

